Name: Commission Regulation (EEC) No 3328/88 of 27 October 1988 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 10 . 88 Official Journal of the European Communities No L 295/15 COMMISSION REGULATION (EEC) No 3328/88 of 27 October 1988 fixing the import levies on frozen sheepmeat and goatmeat tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 111 5/88 (2), and in particular the first paragraph of Article 11 thereof, HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto.Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Commission Regulation (EEC) No 3918/87 (3), as last amended by Regulation (EEC) No 2976/88 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3918/87 to the quota Article 2 This Regulation shall enter into force on 7 November 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 October 1988 . . i For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 183, 16 . 7 . 1980, p. 1 . (2) OJ No L 110, 29 . 4. 1988 , p . 36 . (3) OJ No L 369, 29 . 12. 1987, p . 11 . 4 OJ No L 269, 29. 9 . 1988 , p . 33 . No L 295/ 16 Official Journal of the European Communities 28 . 10 . 88 ANNEX to the Commission Regulation of 27 October 1988 fixing the import levies on frozen sheepmeat and goatmeat (1) (ECU/100 kg) CN code Week No 45 from 7 to 13 November 1988 Week No 46 from 14 to 20 November 1988 Week No 47 from 21 to 27 November 1988 Week No 48 from 28 November to 4 December 1988 0204 30 00 159,753 163,983 168,213 172,450 0204 41 00 159,753 163,983 168,213 172,450 0204 42 10 111,827 114,788 5 117,749 120,715 0204 42 30 175,728 180,381 185,034 189,695 0204 42 50 207,679 213,178 218,677 224,185 0204 42 90 207,679 213,178 218,677 224,185 0204 43 00 290,750 298,449 306,148 313,859 0204 50 51 159,753 163,983 168,213 172,450 0204 50 53 . 111,827 114,788 117,749 120,715 0204 50 55 175,728 180,381 185,034 189,695 0204 50 59 207,679 213,178 218,677 224,185 0204 50 71 207,679 213,178 218,677 224,185 0204 50 79 290,750 298,449 306,148 313,859 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82.